DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because a search of the prior art of record fail to anticipate or render obvious step of transmitter is provided with a selector for selecting diversely signal transmit carriers between the input signal and the transmit antenna module, the signal transmit carrier selector is formed by a one-way serial connection of a transmit combination mapper and two parallel transmit index selectors, and the two parallel transmit index selectors are respectively a transmit orbital angular momentum (OAM) mode index selector and a transmit subcarrier index selector, the transmit antenna module is an OAM transmit antenna module; the receiver is provided with a signal receive carrier selector that is strictly synchronized with the signal transmit carrier selector between the receive antenna module and the BPF, the signal receiving carrier selector is formed by a direct one-way serial connection between two parallel receive index selectors and a receive combination mapper, the two parallel receive index selectors are respectively a receive OAM mode index selector and a receive subcarrier index selector, a received signal of the receiver is sequentially transmitted to the receive combination mapper, the two parallel index selectors, and the BPF.
The closest art presented were U.S. Pat. No. 9853799 to Dutronc et al., where disclose the multiple orbital angular momentum (OAM) mode transmitter and receiver communication system for anti-jamming capabilities.
For claims 2-14, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov